Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment
This supplemental Examiner’s amendment is to correct the dependency of claim 10 in the Notice of Allowability and Examiner’s amendment mailed on 06/28/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Correction of Non-compliant Claim Amendments: 
	Claim amendments filed on 06/13/2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 or 1.4. In this case, claim 21 is canceled by applicant (the entire text is stricken-through), however the stricken-through text is presented, as indicated in MPEP, “No claim text shall be presented for any claim in the claim listing with the status of "canceled"…” (Alos, see MPEP 714 (c)(4)(ii)). In addition, amended claim 4, last line, has a format error, also claim 10 depends on canceled claim 9. This examiner amendment is to correct said non-compliant amendment, because said non-compliant amendment would otherwise place the application in condition for allowance. No change is made to the scope of any claims (see MPEP 714  II. E.).
	
	The application has been amended as follows: 
Replace claim 21 with the following: 
21. (Canceled).
In claim 4, last line in the beginning of the sentence before thereby, insert --, --.
In claim 10, line 1, replace "9" with --4--. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651